Name: Commission Regulation (EC) No 1758/2003 of 3 October 2003 laying down the reduction coefficient to be applied under tariff subquota II for common wheat of a quality other than high quality opened by Regulation (EC) No 2375/2002
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32003R1758Commission Regulation (EC) No 1758/2003 of 3 October 2003 laying down the reduction coefficient to be applied under tariff subquota II for common wheat of a quality other than high quality opened by Regulation (EC) No 2375/2002 Official Journal L 252 , 04/10/2003 P. 0017 - 0017Commission Regulation (EC) No 1758/2003of 3 October 2003laying down the reduction coefficient to be applied under tariff subquota II for common wheat of a quality other than high quality opened by Regulation (EC) No 2375/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2),Having regard to Commission Regulation (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92(3), as amended by Regulation (EC) No 1111/2003(4), and in particular Article 5(3) thereof,Whereas:(1) Regulation (EC) No 2375/2002 opens an annual tariff quota of 2981600 tonnes of common wheat of a quality other than high quality. That quota is divided into three subquotas.(2) Article 3(1) of Regulation (EC) No 2375/2002 fixes a quantity of 38000 tonnes for subquota II for the period 1 January to 31 December 2003.(3) The quantities applied for on 29 September 2003, in accordance with Article 5(1) of Regulation (EC) No 2375/2002, exceed the quantities available. The extent to which licences may be issued should therefore be determined and a reduction coefficient laid down to be applied to the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1Each application for an import licence for subquota II for common wheat of a quality other than high quality lodged and forwarded to the Commission on 29 September 2003 in accordance with Article 5(1) and (2) of Regulation (EC) No 2375/2002 shall be accepted at a rate of 50,0115 % of the quantity applied for.Article 2This Regulation shall enter into force on 4 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 October 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 358, 31.12.2002, p. 88.(4) OJ L 158, 27.6.2003, p. 21.